ORDER

PER CURIAM.
AND NOW, this 6th day of September, 2002, a Rule having been entered by this Court on July 10, 2002, pursuant to Rule *576214(d)(1), Pa.R.D.E., to show cause why Gary Steven Melvin should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Gary Steven Melvin is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.